Citation Nr: 0608693	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  91-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	K. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from June to December 1975.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a July 1990 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board denied the appeal in a decision entered in April 
1998.  Subsequently, an appeal was initiated to the U. S. 
Court of Appeals for Veterans Claims (Court), and in an Order 
dated in October 2000, the Court vacated the Board's April 
1998 decision and remanded the appeal to the Board for 
further development.  

In August 2001 and March 2004, the Board remanded the appeal 
for further development consistent with the Court's Order and 
in order to comply with the newly enacted requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The case has been returned 
to the Board for further action.


FINDING OF FACT

The veteran did not engage in combat with the enemy and he 
does not have PTSD as a result of a corroborated service 
stressor or other psychiatric disorder related to his 
military service.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was neither incurred 
in nor aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated prior to the 
enactment of the VCAA.  He was provided with the notice 
required by the VCAA by letter dated in September 2003 as 
well by a statement of the case and supplemental statements 
of the case issued during the course of the appeal.  Although 
the originating agency did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence that would be pertinent and 
that he should submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

VA has obtained the veteran's service medical record and all 
pertinent post service VA medical records as well as records 
from the Social Security Administration.  In connection with 
his appeal, the veteran has been afforded several VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.



Factual Background

The veteran's service personnel records show that he was 
absent without leave for 6 days in October 1975.  According 
to his service medical records, he was hospitalized at a 
service medical facility in November 1975 after taking an 
overdose of aspirin.  While hospitalized, he reported that he 
had been distraught over his wife's threats to leave him, and 
that he had been receiving counseling.  He also indicated 
that he was no longer drinking alcohol.  The diagnoses were 
aspirin overdose, and depressive reaction, situational.  
During service, a private physician also treated him, in 
December 1975, after he complained of nervousness secondary 
to problems with his spouse.  No diagnosis was given, and 
Valium was prescribed.

After the veteran's separation from service, he received 
periodic private outpatient treatment, beginning in September 
1976, and VA outpatient treatment, beginning in March 1988, 
for alcohol dependence with secondary alcoholic hallucinosis, 
alcoholic depression, and alcoholic delirium as well as 
treatment for psychiatric symptoms.  The psychiatric 
diagnoses included an anxiety disorder, depression, post-
traumatic stress disorder, manic depression, personality 
disorders and adjustment disorder.  He was first hospitalized 
at a VA medical facility in June and July 1987 for 
detoxification.  Thereafter, he was hospitalized at VA 
medical facilities numerous times for detoxification and 
secondary symptoms to include alcohol depression/anxiety, 
alcohol hallucinosis, and delirium secondary to either 
alcohol or benzodiazepine withdrawal.  He was also 
hospitalized at a non-VA medical facility for detoxification, 
then transferred to a VA medical facility.

At a hearing before an RO hearing officer in July 1993, the 
veteran testified that he had a normal childhood with no 
psychiatric problems and did not receive any treatment for 
psychiatric problems prior to service.  He testified that he 
was sent to a counselor following his suicide attempt at Fort 
Lee.  His stomach was pumped and he spent several days in the 
hospital.  He reported that he overdosed on aspirin due to 
difficulty with the army and his wife.  He stated that he was 
given Article 15 nonjudicial punishment after being absent 
without leave (AWOL) to "get things straight with [his] 
first wife."  He reported a subsequent suicide attempt when 
he overdosed on Xanax.  At that time, he was given medication 
to cause him to vomit.  He reported that he was beat while at 
Fort Jackson by a drill instructor.  He did not seek medical 
treatment, but had nightmares about the incident.  The 
veteran acknowledged that he had a drinking problem.  He 
stated that he had drank "a little bit" before service, but 
his drinking increased during service due to marital 
problems.  

VA outpatient treatment records dated in February 1994 
indicate that the veteran was diagnosed with PTSD and alcohol 
abuse.  At that time, a VA psychiatric consultant noted a 
history of alcohol abuse and mild PTSD symptoms.  The 
treatment record does not indicate any particular stressor 
resulting in the PTSD.  Earlier records had shown that the 
veteran had a history of PTSD complaints in February 1993 and 
a diagnosis of PTSD by history in February 1992.  

Given the varying diagnoses, and the fact that the diagnoses 
of PTSD were apparently based on history supplied by the 
veteran rather than on a thorough review of the record, the 
Board remanded his claim, in June 1995, for a VA psychiatric 
examination to determine the nature and etiology of all 
psychiatric disabilities.  

As part of the development requested by the Board, Social 
Security Administration (SSA) records were secured and 
associated with the veteran's claims file.  These records 
indicate that he was found disabled for Social Security 
Administration purposes from April 1988 and that the primary 
diagnosis was affective disorder and the secondary diagnoses 
were alcohol dependency and elbow injury residuals.  The 
veteran has not advanced a claim for service connection for 
alcohol dependence, nor did he file a notice of disagreement 
with the RO's April 1993 finding that his alcohol dependence 
was the result of his own willful misconduct.  Thus, the 
issue of service connection for alcohol dependence is not 
presently before the Board.

In February 1997, a VA psychiatric examination was performed.  
According to the examination report, the examiner indicated 
that the veteran had a medical history of alcohol abuse, 
alcohol hallucinosis, alcohol withdrawal delirium, anxiety 
disorder due to alcohol abuse, barbiturate abuse, a Cluster B 
personality disorder/traits, including borderline and 
antisocial, and post-traumatic stress disorder symptoms.  The 
examiner indicated that the veteran was, "purely focused on 
the disservice the [military] did to him by discharging him 
after only six months of service," and that he did not 
report as he did during his July 1993 hearing about being 
beat by a drill instructor.  She related that he reported 
that his 1975 suicide attempt was mainly because his first 
wife indicated that she was leaving him.  The examiner 
related that the veteran reported beginning drinking at age 
sixteen, that alcohol consumption had been episodic and 
continuous throughout his life, and that he had multiple 
alcohol-related hospitalizations with psychotic and manic 
episodes most likely secondary to alcohol.  The examiner 
related that she found no evidence of PTSD, a major 
depressive disorder, psychosis, or mania.  She further 
indicated that the veteran, "lost time from work and 
experienced decreased efficiency due to his alcoholism."  
She related that, "because of the veteran's underlying 
personality structure, poor coping skills and poor ego 
strengths, he does not take responsibility for his own 
actions, but rather denies them, minimizes them, or assigns 
responsibility to others."  The diagnoses were alcohol 
dependence with physiological dependence, and borderline 
personality disorder (provisional).

Pursuant to a Board remand in August 2001, the veteran was 
afforded a VA mental disorder examination in March 2002.  The 
examining psychologist noted that he had reviewed the 
veteran's claims folder, the Remand from the Board, and the 
veteran's VA medical records in connection with the 
examination.  The veteran was noted to be currently 
undergoing outpatient psychiatric treatment at the Salem VA 
Medical Center.  His medications included Valium and 
carisoprodol.  He had been hospitalized in June 2001 for 
alcohol abuse.  He reported that he left school early at the 
age of 17 to get married and go to work.  His wife did not 
approve of his joining the military.  While the veteran 
reportedly denied any substance abuse prior to service, the 
examiner noted that his medical records show a history of 
excessive drinking at the age of 16 and that he wrecked a car 
because of drinking prior to service.  

The examiner noted that the veteran was never in a war zone, 
involved in combat, or awarded any combat-related medals.  He 
was trained to be a key punch operator.   He related that 
while in basic training at Fort Jackson, South Carolina, he 
was "beaten with a stick" by his drill instructor as a form 
of discipline.  Another soldier was also apparently beaten.  
According to the veteran, the beatings took place in front of 
other soldiers.  He thought that another soldier had reported 
the incident.  The veteran indicated that, while he got a 
knot on his head, he never went to the dispensary or saw a 
doctor following the incident.  

The veteran reported that he began to have difficulties with 
his wife which caused problems with the Army.  His wife had 
stopped coming to see him, so he went AWOL to talk to him.  
As a result, he was given an Article 15 nonjudicial 
punishment which included 14 days restriction and extra duty.  
Later, his wife visited him and informed him that she was 
having sexual relationships with another person.  The veteran 
became upset and overdosed on aspirin in a suicide attempt.  
The veteran received counseling and was given a diagnosis of 
a depressive reaction, situational.  The veteran also 
reported that, while in the military, he was involved with 
some civilians who were breaking into public vending 
machines.  According to the veteran, he drove them around, 
but was not involved in the breaking into the machines.  He 
received a suspended sentence.  

Following active service, the veteran had trouble with 
alcohol abuse including several DUI's and public intoxication 
charges.  He had been married three times with the longest 
lasting 17 years.  The examiner noted that the veteran's 
current psychosocial function status was characterized by 
unemployment secondary to physical and psychiatric problems, 
adequate performance of routine responsibilities of self-
care, history of three failed marriages, limited family role 
functioning, chronic physical problems, limited social 
relationships, and few leisure pursuits.  

The veteran's established diagnoses were alcohol dependence, 
personality disorder not otherwise specified, and an 
affective disorder currently identified as dysthymic 
disorder.  While the veteran reported PTSD symptoms related 
to stressful events in service, the examiner noted that there 
was no verified stressor that would permit a diagnosis of 
PTSD secondary to service.  The examiner noted that the 
veteran's situation depression noted during service was not a 
chronic psychiatric disorder.  His primary problems in 
service were marital difficulties and the records showed a 
history of alcohol abuse prior to service.  The examiner 
concluded by opining that the veteran's alcohol dependence 
and affective disorder were not at least as likely as not 
related to his military service.

Thereafter, in April 2003, the veteran underwent a VA 
compensation and pension examination conducted by Dr. 
Geoffery Bader.  The examination report notes that the 
veteran's claims file and post service medical records were 
reviewed in connection with the examination.  While he 
initially denied drinking prior to the age of 20, the veteran 
later reported that he began drinking at the age of 14 and 
was engaging in reckless driving while drinking at the age of 
16.  When asked about stressful events during service, the 
veteran initially related that his problems were due to heavy 
drinking and his wife's affair with another man.  He reported 
that he went AWOL to pursue a divorce thinking that he was 
allowed to leave the base.  He also reported that a drill 
instructor beat him about the head with a stick when he did 
not follow directions.  The beating was so severe that he 
bled; however, he did not seek medical attention.  The 
veteran acknowledged that he had no evidence to corroborate 
his assertion.  

Dr. Bader noted that the veteran initially denied a 
significant legal history.  However, when records showing 
legal offenses were reviewed with him, he acknowledged having 
at least 2 DUI's.  He also initially denied losing his 
license, but later indicated that he had lost his license due 
to alcohol use.  He reported that past allegations of 
domestic violence by past spouses were made up.  Dr. Bader 
noted that the veteran did not endorse a life-threatening 
stressor of sufficient severity to meet the criteria for 
PTSD.  While the veteran "spontaneously endorsed symptoms" 
he related to PTSD, Dr. Bader opined that the veteran did not 
meet the criteria for a diagnosis of PTSD.  His history was 
consistent with chronic alcohol dependence, polysubstance 
abuse, and probable drug-induced mood and psychotic disorder.  
The examiner noted that the veteran's alcohol dependence, or 
at least abuse, predated his active military service.  Dr. 
Bader further noted that, while the veteran claims that his 
affective and behavior problems were caused by his alcohol 
dependence, it was more likely that his mood and behavior 
problems were exacerbated by his chronic alcohol dependence 
and polysubstance abuse.  

In February 2004, the veteran presented to a VA emergency 
room stating, "I need help."  He reported that he and his 
fourth wife had been intoxicated after drinking wine and 
smoking marijuana while celebrating their one-year 
anniversary.  He then made a threat against her while in 
possession of a rifle.  The police were called, and the 
veteran was taken into custody.  While being questioned, he 
took off his slipper and struck a corrections officer.  He 
was charged with assault and battery.  He was advised by his 
doctor to report to the emergency room if he felt like he 
needed emotional help.  It was noted that, while his prior 
examination revealed that he did not have PTSD, the veteran 
was convinced that he suffered from PTSD.  During the course 
of hospitalization, it became apparent that the veteran had 
some borderline personality traits.  He displayed evidence of 
emotionality, poor impulse control, poor interpersonal 
relationships, a tendency to blame external influences for 
his emotional problems and a rapid tendency to blame other 
people for his own quandaries.  The pertinent diagnoses at 
discharger were anxiety, not otherwise specified; rule out 
substance-induced mood disorder; polysubstance dependence; 
partial malingering; and borderline personality traits.

Pursuant to the Board's March 2004 remand, the veteran's 
claims files were forwarded to Dr. Bader for an addendum to 
his prior examination report.  In September and October 2005, 
Dr. Bader noted that he had reviewed the veteran's interim 
records and his VA claims folder.  The veteran's diagnoses 
were alcohol dependence, polysubstance abuse, antisocial and 
borderline personality disorder, dysthymic disorder, and 
generalized anxiety disorder.  Dr. Bader stated that it was 
unlikely that the veteran's dysthymia or more recently 
diagnosed generalized anxiety disorder was related to his 
military service.  It was noted that the veteran's chronic 
mood problems were more than likely the sequelae of his 
underlying personality disorders and the effects of his 
polysubstance abuse rather than his military service.  His 
history revealed evidence of personality disordered behavior 
and substance abuse predating his military service.  




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2005), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995). In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA ADJUDICATION PROCEDURAL 
MANUAL M21-1, Part III, para. 5.14c(5).

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in- 
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.


Analysis

The record does not show and the veteran does not contend 
that he engaged in combat with the enemy.  He asserts that he 
currently has PTSD as a result of being beat by his drill 
instructor or that he has an acquired psychiatric disorder 
that was initially manifested during service.  

While PTSD was noted in various VA outpatient treatment 
records, these diagnoses do not indicate the stressor upon 
which the diagnosis is based.  Additionally, the evidence 
does not show that these diagnoses were based on a review of 
the claims folder or medical history.  The Board notes that 
it is not required to accept doctors' opinions that are based 
upon the veteran's recitation of medical history. Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).   The evidence does not show that 
various health care providers that diagnosed PTSD reviewed 
the veteran's service medical records or any other related 
documents which would have enabled them to form an opinion on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  

In any event, the Board places greater probative weight on 
the reports of the VA psychiatric examinations conducted in 
February 1997, March 2002, and April 2003, which show that 
the veteran does not meet the criteria for a diagnosis of 
PTSD.  These examination reports show that the opining 
physicians reviewed the veteran's pertinent medical history, 
as documented in the claims folders.  These opinions are 
consistent with recent inpatient treatment records dated in 
February 2004.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
does not have PTSD.  Accordingly, service connection is not 
warranted for this claimed disability.

With respect to whether service connection is warranted for 
any other psychiatric disorder, the Board notes that after 
reviewing the veteran's claims folder to include prior 
records, Dr. Bader opined that the veteran's veteran current 
neuropsychiatric disabilities were the result of the 
veteran's alcohol and substance abuse history which predated 
his military service.  The veteran has submitted no competent 
medical evidence linking a current psychiatric disability to 
his active military service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim for service connection for psychiatric disability 
other than PTSD.



ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


